NOTE: This order is nonprecedential.

  Wniteb ~tate5 QCourt of ~peaI5
      for tlJe jfeberaI QCircuit

               MATTHEW J. NASUTI,
                       Petitioner,

                            v.
             DEPARTMENT OF STATE,
                      Respondent.


                       2011-3048


   Petition for review of the Merit Systems' Protection
Board in case no. DC1221090356-M-1.


                     ON MOTION


                      ORDER

   Matthew J. Nasuti moves for leave to proceed in forma
paupens.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
NASUTI v. STATE                                              2
                               FOR THE COURT


      JAN 11 2011               /s/ Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Matthew J. Nasuti
    Jeanne E. Davidson, Esq.
                                          FILED
s21                              U.S. COURT OF APPEALS FOR
                                   THE FEDERAL CIRCUIT

                                      JAN 11 2011
                                       JAN tWli8ALY .
                                          ClERK